Citation Nr: 9908753	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 240A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of retroactive educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for enrollment extending from August 22, 1994 to March 17, 
1995. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel




INTRODUCTION

The appellant is a member of the Army National Guard and has 
established eligibility to receive educational benefits 
pursuant to Chapter 1606 of Title 10, United States Code.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board notes that the veteran's representative, in written 
argument submitted to the Board on the veteran's behalf dated 
in February 1999, raises a claim that the RO was clearly and 
unmistakably erroneous in denying the veteran service 
connection for headaches in February 1998.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's VA Form 22-1990 (Application for 
Education Benefits) was received at the RO in July 1995.

2.  A VA Form 22-1999-3 (Enrollment Certification) from 
Southern Illinois University at Carbondale certifying courses 
taken by the appellant between August 22, 1994 and December 
15, 1995, was received by the VA on March 18, 1996.

3.  In March 1996, the RO awarded the appellant Chapter 1606 
educational assistance benefits for enrollment extending from 
March 18, 1995 to December 16, 1995.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, for enrollment extending from August 22, 1994 to 
March 17, 1995, have not been met.  10 U.S.C.A. § 16131 (West 
1991); 38 C.F.R. § 21.7631 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a member of the Army National Guard.  
Educational benefits are available to members of the Selected 
Reserve (which, under 38 C.F.R. § 21.7520, includes the 
reserve component of the Army National Guard) under Chapter 
1606, Title 10, United States Code.  38 C.F.R. § 21.7630 
(1998).  A determination as to whether a member of the 
Selected Reserve is eligible for Chapter 1606 benefits must 
be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  In the 
present case, Department of Defense computerized data reflect 
that the appellant has had Chapter 1606 eligibility since 
July 1990.  

The appellant disputes the RO's denial of Chapter 1606 
educational assistance benefits for enrollment prior to March 
19, 1995.  She alleges that she is entitled to education 
benefits for enrollment from August 1994 because she filed 
her original application for Chapter 1606 benefits in August 
1995.  Regulations governing the payment of Chapter 1606 
educational assistance benefits prohibit an award for any 
period earlier than one year prior to the date of the receipt 
of the application or enrollment certification, whichever is 
later.  Specifically, the commencing date of the award is to 
be determined based on the latest of the following: the date 
certified by the educational institution; the date one year 
before the VA receives the claimant's application or 
enrollment certification, whichever is later; the effective 
date of the course approval or one year before the VA 
receives the approval notice, whichever is later; or the date 
of a reopened application.  38 C.F.R. § 21.7631(a).

The appellant in this case initially filed a VA Form 22-1990 
(Application for Education Benefits) in July 1995.  In 
support of her application, she submitted a VA Form 22-1999 
(Enrollment Certification) from Southern Illinois University 
at Carbondale showing that she had enrolled in courses from 
June 1995 to August 1995.  In January 1996, after confirming 
her eligibility through the Department of Defense, the RO 
awarded her Chapter 1606 benefits for this period.  An 
enrollment certificate reflecting enrollment from August 22, 
1994 to December 15, 1995, was not received at the RO until 
March 18, 1996.  The next day, the RO awarded the appellant 
Chapter 1606 educational assistance benefits for enrollment 
from March 18, 1995 to December 16, 1995.  Clearly, the 
enrollment certificate certifying enrollment from August 22, 
1994 to March 17, 1995 (the specific period at issue) was 
received later than the appellant's application for education 
benefits.  Therefore, pursuant to the aforementioned 
regulation, the appellant is prohibited from receiving an 
award of Chapter 1606 benefits prior to March 18, 1995, one 
year earlier than the date the RO received the enrollment 
certification.

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) dated November 1998, the appellant's 
representative asserts that it is possible that the 
appellant's initial application for education benefits may 
have been lost in 1994, when education claims were 
transferred from individual regions to several large 
education centers.  The Board acknowledges the 
representative's assertion; however, there is no other 
evidence showing that an application for education benefits 
was sent, but not received, in 1994.  In fact, according to a 
VA Form 21-4138 (Statement in Support of Claim) received at 
the RO in February 1997, the appellant has admitted to 
initially requesting education benefits in August 1995.  
Moreover, even assuming the representative's assertion were 
true, the appellant's claim would still fail as the 
enrollment certification was received on March 18, 1996, more 
than one year after the crucial dates of enrollment.

The regulatory criteria governing entitlement to Chapter 1606 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis on which to grant the appellant Chapter 
1606 benefits for enrollment extending from August 22, 1994 
to March 17, 1995.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A retroactive award of educational assistance benefits under 
Chapter 1606, Title 10, United States Code, for enrollment 
extending from August 22, 1994 to March 17, 1995, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


